Citation Nr: 0601835	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  00-12 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for low back disorder.

2.  Entitlement to service connection for residuals of 
bilateral knee injury.

3.  Entitlement to service connection for residuals of a neck 
injury.

4.  Entitlement to service connection for residuals of a 
right ankle injury.

5.  Entitlement to service connection for residuals of eye 
irritation.

6.  Entitlement to service connection for residuals of cold 
injury.

7.  Entitlement to service connection for chest pain.

8.  Entitlement to service connection for a dental disorder, 
to include for the purpose of dental treatment.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service from February 1976 
to August 1998.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from two rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia in August 1999.  In one decision, the RO 
denied the appellant's claims of entitlement to service 
connection for a low back disorder, residuals of bilateral 
knee injury, residuals of a neck injury, residuals of an 
ankle injury, residuals of eye irritation, residuals of cold 
injury and chest pain.  In the other, the RO denied service 
connection for dental injury from service trauma for dental 
treatment purposes.  

On two occasions, the appellant submitted written requests 
for a personal hearing at the RO.  He failed to report for 
the hearing scheduled for February 2, 2000.  He also failed 
to appear for the hearing scheduled for September 20, 2005.  
Because the appellant has neither submitted good cause for 
failure to appear or requested to reschedule the hearing, the 
request for a hearing is deemed withdrawn and the Board will 
continue with the appeal.  See 38 C.F.R. § 20.704(d).

The issues of entitlement to service connection for a low 
back disorder, a bilateral knee disorder, a neck disorder and 
a dental disorder (to include for dental treatment purposes) 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.
FINDINGS OF FACT

1.  The service medical records do not contain any diagnosis 
of, or records of treatment for, a right ankle injury or any 
right ankle disorder.

2.  The appellant was diagnosed in service with myopic 
astigmatism.

3.  The appellant was placed on limited duty profile in 
service in December 1979 for cold weather injury to the lower 
extremities; this condition was acute and transitory.

4.  The appellant was treated on several occasions in service 
for complaints of chest pain; this condition was noncardiac 
in nature and resolved without any complications or sequelae.

5.  The appellant does not currently experience any diagnosed 
eye irritation disorder or cold injury residuals or any right 
ankle disorder or any chest pain disorder.


CONCLUSION OF LAW

Service connection for chest pain and for the residuals of a 
right ankle injury, eye irritation and lower extremity cold 
injury is not warranted; none of these conditions is the 
result of any disease or injury incurred in or aggravated by 
the appellant's active military service.  38 U.S.C.A. 
§§ 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his four service connection claims.  
The RO sent the appellant a letter in March 2001, in which he 
was informed of VA's duty to assist and what kinds of 
evidence the RO would help obtain.  In addition, in the 
January 2000 Statement of the Case (SOC) and in the September 
2005 Supplemental statement of the Case (SSOC), the RO 
informed the appellant about what the evidence had to show to 
establish entitlement to service connection.  Therefore, VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed. 

While the required notice was not provided until after the RO 
adjudicated the appellant's four service connection claims, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, VA medical records were 
obtained and associated with the claims file.  The appellant 
was afforded opportunities to appear at RO personal hearings.  
The appellant was informed about VA's duty to assist in the 
March 2001 RO letter; the appellant was supplied with the 
text of 38 C.F.R. § 3.159 in the September 2005 SSOC.  The 
appellant did not provide any information to VA concerning 
available treatment records that he wanted the RO to obtain 
for him that were not obtained.  The appellant was given more 
than one year in which to submit evidence after the RO gave 
him notification of his rights under the VCAA.  Therefore, 
there is no duty to assist that was unmet.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claims addressed below 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Certain chronic disabilities, including 
arthritis, may be presumed to have been incurred in service 
if they become manifest to a degree of 10 percent or more 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Review of the appellant's service medical records reveals 
that the appellant underwent a service separation examination 
in April 1998; in his report of medical history, the 
appellant described an eye problem since 1993, a right ankle 
injury in 1988, and a cold weather injury in 1979.  The 
examiner made notations of a cold injury (frostbite), 
occasional chest pain with palpitations, and eyes 
occasionally burning while wearing glasses.  The clinical 
evaluation of the appellant was normal; the chest x-ray was 
negative, as was the EKG testing.  

The appellant had undergone an entrance physical examination 
in February 1976; he had 20/20 vision in each eye at that 
time.  In a DA Form 3349 dated in December 1979, the 
appellant was put on limited duty profile secondary to a cold 
weather injury of the lower extremities.  The appellant 
subsequently exhibited 20/40 distant vision in each eye and 
he was prescribed glasses in June 1980.  In August 1982, the 
appellant sought medical treatment after he was injured in a 
fight.  He had a bruise under his left eye.  His right eye 
was very red from a subconjunctival hemorrhage.  There is no 
clinical record thereafter that documents the existence of 
any sequela of either the left eye bruise or the right eye 
hemorrhage.  An examining physician indicated the presence of 
astigmatism in October 1985.  

The appellant was diagnosed with chest wall pain in July 
1987; nonspecific chest pain in October 1987; and pleuritic 
chest pain in June 1990.  The need for glasses for correction 
of myopic astigmatism was noted on various subsequent reports 
of periodic medical examinations, as were normal chest x-
rays.  The appellant had a normal 24-hour Holter test in 
April 1990, and a normal stress test in May 1990.  During the 
appellant's May 1996 periodic examination, the examiner noted 
noncardiac chest pain.  In October 1996, a diagnosis of chest 
myalgia was rendered.  No eye defect other than myopic 
astigmatism was noted during the May 1998 eye examination or 
the April 1998 separation examination.  

Post-service, the appellant received treatment at VA 
facilities between November 1998, and July 2000.  A June 1999 
chest x-ray was normal; the appellant had complained of chest 
pain of ten year duration.  A July 1999 treatment note 
indicates that the appellant's atypical chest pain had 
resolved.  The appellant did not report, did not complain of, 
and did not seek treatment for any residuals of a right ankle 
injury or frostbite or cold injury, nor was he diagnosed with 
any such condition.  While the appellant has reported that he 
has had an eye problem since 1993, he does not have any in-
service or post-service diagnosis of any eye condition 
involving burning or irritation of either eye.

After careful review of the pertinent evidence of record, the 
Board finds that the competent medical evidence of record 
does not establish a current diagnosis of any right ankle 
disorder of any kind or any cold injury residuals of any kind 
or any residuals of eye irritation.  The service medical 
records do not include any mention of, complaints of, 
treatment for, or diagnosis of any right ankle injury or cold 
injury sequelae.  While the appellant complained of burning 
eyes, no clinical diagnosis was rendered; there is no 
indication that the August 1982 facial bruising or right eye 
hemorrhage was other than acute and transitory.  

Furthermore, there is no documented medical observation of 
any right ankle pathology or cold injury residuals or eye 
condition due to irritation.  In the absence of proof of a 
current disease or injury, a grant of service connection is 
not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  As there is no competent evidence of record of 
any current right ankle pathology or of any current cold 
injury pathology or any current eye condition other than 
refractive error, the Board concludes that the preponderance 
of the evidence is against the appellant's claims for service 
connection for said conditions.

As for the chest pain claim, a determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in or aggravated 
by service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
There must be medical evidence of a nexus relating an in-
service event, disease, or injury and any current disability.  
See Caluza v. Brown, 7 Vet. App. 498 (1995), Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The evidence of record 
indicates that the appellant received in-service treatment 
for chest pain on several occasions, and that this condition 
resolved without sequelae.  There is no medical evidence of 
record to establish that he sustained any chest wall or 
cardiac disorder that was other than acute and transitory.  
The most recent medical evidence of record indicates the 
atypical chest pain had resolved.  Furthermore, pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in 
part, vacated and remanded in part on other grounds by 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).
Thus, the claims file does not contain competent medical 
evidence to the effect that the appellant currently has a 
diagnosed disability stemming from some chest pain pathology.  
There is no current clinical evidence of, or diagnosis of any 
chest pain disorder.  

The Board has considered the appellant's statements to the 
effect that he currently experiences various symptoms that 
are causally related to his more than twenty-two years in the 
military.  However, the evidence does not indicate that he 
possesses medical expertise.  He is not competent to render 
an opinion on a matter requiring medical expertise, such as 
diagnosis or causation.  See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Turning to the appellant's currently demonstrated defective 
vision, the law generally provides that, in the absence of 
some event of trauma, refractive error shown on examination 
is not a disability for which compensation benefits may be 
authorized.  38 C.F.R. §§ 3.303(c), 4.9; Browder v. Brown, 
5 Vet. App. 268 (1993).  The medical evidence of record 
indicates that the appellant, although he did not wear 
corrective lenses at the time of his entrance into service, 
he was prescribed glasses in service and he currently wears 
corrective lenses.  However, since the defective vision is 
attributable to refractive error, the current defective 
vision does not amount to a disability for which compensation 
benefits may be paid.  38 C.F.R. § 3.303(c).  See McNeely v. 
Principi, 3 Vet. App. 357, 364 (1992).  Nothing in the 
current record attributes the appellant's refractive error 
(myopic astigmatism) to acquired pathology such as trauma, 
including any incident of service.

Thus, the law concerning awards of service connection for 
refractive error is dispositive.  In this regard, 38 C.F.R. 
§ 3.303(c) provides that refractive error is not a disease or 
injury within the meaning of applicable legislation governing 
the awards of compensation benefits.  As such, regardless of 
the character or quality of any evidence that the appellant 
could submit, refractive error (including myopia and 
astigmatism) cannot be recognized as chronic acquired eye 
disorders or disabilities under the law for VA compensation 
purposes.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

After consideration of the entire record and the relevant 
law, the Board finds that the preponderance of the evidence 
is against the appellant's claims.  Because the preponderance 
of the evidence is against each one of these service 
connection claims, the benefit-of-the-doubt doctrine does not 
apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.).


ORDER

Service connection for the residuals of a right ankle injury, 
the residuals of cold injury, residuals of eye irritation and 
chest pain is denied.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issues on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the RO for action as described 
below.

Review of the appellant's service medical records reveals 
physician notations of "recurrent low back pain" and 
"cervical segmental dysfunction" on the report of the 
medical history dated in April 1998.  In addition, recurrent 
back pain was noted on the July 1995 report of medical 
history.  In July 1997, the appellant sought treatment for 
pain and swelling in his left knee; medial meniscal tear and 
reactive medical plica were the diagnoses.  In August 1997, 
the clinical assessment was left retropatellar pain syndrome.  
In October 1997, the appellant sought treatment for bilateral 
knee pain.  The clinical assessment was retropatellar pain 
syndrome/degenerative joint disease.  The appellant was put 
on limited duty profile for right knee arthritis.  In 
December 1997, a neck injury was noted to have occurred 
approximately one year earlier.  In January 1998, diagnoses 
of cervical segmental dysfunction and cervical strain/sprain 
were rendered.  The appellant sought treatment for low back 
pain sixteen months after he left active service.  A small 
herniated disc at L4-5 was demonstrated by MRI testing in 
February 2000.  

The appellant was not afforded any VA medical examination to 
determine whether or not he currently has any neck or knee 
disorder.  Nor was any medical opinion solicited on the 
questions of whether the current findings, if any, of low 
back pathology, right or left knee pathology or neck 
pathology are related to any signs or symptoms the appellant 
had during service.  See Charles v. Principi, 16 Vet. App. 
370 (2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), 
VA was to provide a medical examination as "necessary to 
make a decision on a claim, where the evidence of record, 
taking into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim."

In addition, the appellant underwent a physical examination 
in a VA outpatient facility in December 1998, but the 
complete record from that examination has not been associated 
with the claims file.  The RO must correct these 
deficiencies.

As for the appellant's dental claim, it appears that he is 
seeking service connection for purposes of receiving 
compensation and/or obtaining outpatient dental treatment for 
gum disease.  The provisions of 38 C.F.R. § 3.381(a) provide 
that service connection will be granted for a dental disease 
or injury of individual teeth and the investing tissue, shown 
by the evidence to have been incurred in or aggravated by 
service.  See 38 C.F.R. § 3.381(a) (as in effect prior to 
June 8, 1999).  As to each noncompensable service-connected 
dental condition, a determination will be made as to whether 
it is due to a combat wound or other service trauma.  
38 C.F.R. § 3.381(e) (as in effect prior to June 8, 1999).  
Periodontal disease and replaceable missing teeth, among 
certain other dental conditions, are not disabling, and may 
be considered service-connected solely for the purpose of 
determining entitlement to VA outpatient dental treatment.  
38 C.F.R. § 4.149.  

The dental regulations were revised, effective June 8, 1999, 
to clarify requirements for service connection of dental 
conditions and to provide that VA will consider certain 
dental conditions service-connected for treatment purposes if 
they are shown in service after a period of 180 days. 64 Fed. 
Reg. 30392-30393 (1999) (codified as 38 C.F.R. § 3.381).  The 
regulation now provides that treatable missing teeth, dental 
or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for purposes of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.

The appellant's service dental records indicate that he had 
fractured root tips on tooth number 24 and tooth number 25, 
but no cause for either fracture is of record.  It appears 
that all teeth that were filled or restored had caries or 
defects.  Several teeth were extracted and the appellant was 
given a diagnosis of chronic generalized periodontitis.  The 
appellant filed his dental claim in March 1999, less than one 
year after his separation from service.  Hence, both the 
former and revised regulations are applicable to his claim.  

It is unknown whether the matter of eligibility for VA dental 
treatment was referred to the VA Medical Center for review.  
The Dental Clinic review, if conducted, is not in the record 
before the Board. 

In its January 2000 SOC, the RO failed to discuss or notify 
the appellant of the criteria for service connection for 
purpose of establishing eligibility for outpatient dental 
treatment as provided by 38 C.F.R. § 4.149(a) prior to June 
8, 1999.  Then, in the September 2005 SSOC, the RO summarily 
concluded that service connection for dental trauma was not 
warranted; the RO did not provide its rationale or cite to 
the service dental records or to any pertinent legal 
authority considered.

In light of the procedural deficiency, the RO must issue an 
SSOC reflecting consideration of all the evidence relevant to 
this issue, the applicable laws and regulations, and the 
reasons that the RO relied upon in making its determinations.  
See 38 C.F.R. § 19.29.  Because the criteria for determining 
entitlement to service connection for dental disability for 
compensation purposes and for the purpose of establishing 
eligibility for outpatient dental treatment changed during 
the pendency of the appeal, effective June 8, 1999, the RO 
must consider both the former and revised criteria governing 
each aspect of the veteran's claim, and then apply the 
criteria determined to be most favorable, if any.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991). 

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  In particular, the RO should 
notify the appellant of the information 
and evidence yet needed to substantiate 
his remaining claims and of what part of 
such evidence he should obtain and what 
part the RO will yet attempt to obtain on 
his behalf.  The veteran should also be 
told to submit any pertinent evidence in 
his possession that has not been 
previously submitted.

2.  All VA inpatient records and all VA 
outpatient records relating to treatment 
of the appellant beginning in September 
1998 should be identified and obtained.  
In particular, the complete December 1998 
physical examination report should be 
associated with the claims file.  These 
records should be associated with the 
claims file.  If there are no records, 
documentation used in making that 
determination should be included in the 
claims file.

3.  The RO should contact the veteran to 
obtain the names and addresses of all 
medical care providers who have treated 
him for any knee, back or neck disorder 
since service.  After securing the 
necessary release(s), the RO should 
obtain those records that have not been 
previously secured.  To the extent there 
is an attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

4.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the RO 
should adjudicate the claim for service 
connection for a dental disorder, for 
purposes of compensation and/or for the 
purposes of receiving VA outpatient 
dental treatment, in light of all 
pertinent evidence and legal authority, 
to include the former and revised 
regulatory criteria for evaluating each 
aspect of the claim.  The RO must provide 
full reasons and bases for its 
determinations. 

5.  The RO should schedule the veteran 
for orthopedic and neurological 
evaluation to determine the nature, onset 
date and etiology of any neck, low back, 
right knee and /or left knee pathology.  
The claims file must be made available to 
the examiners for review in connection 
with the examinations.  An opinion in 
response to the questions below should be 
obtained even if the appellant does not 
report for the examination(s).

The examiners should consider the 
information in the claims file and the 
data obtained from the examination (or 
claims file review alone if the 
examination is not accomplished) to 
provide an opinion as to the diagnosis 
and etiology of any neck, low back and 
right or left knee disorder found.  All 
necessary tests and studies should be 
conducted.  The examiner should offer an 
opinion as to whether the onset of any 
current disorder is attributable to the 
veteran's 22 years of military service.

Specifically, the examiners must address 
the questions of:

a.  Whether the appellant's current 
neck, low back and right or left 
knee pathology is causally or 
etiologically related to his period 
of military service or to some other 
cause or causes?  (It is not 
necessary that the exact causes--
other than apparent relationship to 
some incident of service be 
delineated.)

b.  Whether the veteran's current 
neck, low back and right or left 
knee pathology is related to 
symptoms or signs he may have had in 
service between February 1976 and 
August 1998 (particularly those 
documented in the service medical 
records)? and

c.  Whether the veteran's current 
neck, low back and right or left 
knee pathology is related to 
symptoms and signs that may have 
occurred within one year of service 
separation?

6.  Upon receipt of the VA orthopedic and 
neurological examination reports, the RO 
should conduct a review to verify that 
all requested opinions have been offered.  
If information is deemed lacking, the RO 
should refer the report to the VA 
examiner(s) for corrections or additions.  
See 38 C.F.R. § 4.2 (If the findings on 
an examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.).  

7.  After all appropriate development has 
been accomplished, the RO should again 
review the record, including any newly 
acquired evidence, and re-adjudicate the 
neck, back and knee issues on appeal.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories.

8.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
statutes and regulations (prior and 
current) considered pertinent to the 
issues on appeal.  The appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant is hereby notified that it is the appellant's 
responsibility to report for scheduled examinations, if any, 
and to cooperate in the development of the case, and that the 
consequences of failure to report for a scheduled VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


